Citation Nr: 0407134	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to a compensable disability evaluation for 
atopic dermatitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 9, 1968 to 
January 21, 1970.  He had 2 years, 1 month, and 20 days of 
other service prior to July 9, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and October 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The veteran also disagreed 
with the assignment of April 4, 2002, as the effective date 
for the award of compensation for gastrointestinal 
disability; however, his disagreement was resolved by a 
January 2003 decision that awarded compensation from October 
31, 2003.  


FINDINGS OF FACT

1.  The veteran does not have a diagnosed liver disorder.

2.  The veteran's atopic dermatitis is primarily manifested 
by itchy areas on the scalp, face, neck, groin and legs.


CONCLUSIONS OF LAW

1.  The veteran does not have a liver disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2003).

2.  The criteria for a 10 percent evaluation for atopic 
dermatitis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of the veteran's service medical records (SMRs) 
reveals that he was evaluated by a medical board in July 
1969.  The narrative summary from the board shows that the 
veteran was originally evaluated for complaints of fatigue 
and right ankle pain beginning in January 1969.  He was 
hospitalized at that time and diagnosed with rheumatoid 
arthritis and possible atopic dermatitis or seborrheic 
dermatitis.  He was hospitalized again in February 1969.  At 
the time of the latter hospitalization the veteran was found 
to have abnormal liver function tests (LFTs).  A liver biopsy 
was done and interpreted as normal and no pathological 
diagnosis was made to account for the elevated LFTs.  The 
veteran's liver enzymes were reported as normal during the 
course of his hospitalization and at the time of his 
discharge from the hospital.  

The veteran was evaluated by a second medical board in 
October 1969.  The second board evaluated the veteran's 
residuals from compression fractures of L2, L3, and L4.  The 
accompanying narrative summary noted that the veteran was 
hospitalized in September 1969 for treatment of injuries from 
a motorcycle accident.  The veteran's laboratory studies were 
noted to all be within normal limits.  He was then discharged 
from service in January 1970.

The veteran was granted service connection for rheumatoid 
arthritis, lumbosacral strain and healed fracture of L4, and 
atopic dermatitis in November 1970.  The veteran was assigned 
a noncompensable disability evaluation for his atopic 
dermatitis that has remained in effect until the present 
time.

The veteran submitted his current claim for a compensable 
disability evaluation for his service-connected atopic 
dermatitis in February 2001.  The RO wrote to the veteran in 
July 2001 and informed him of the information needed to 
complete his claim.  The RO also informed the veteran of the 
evidence needed to substantiate his claim, what the RO would 
do in assisting the veteran and what action had been taken in 
the development of his claim at that point.

VA treatment records for the period from November 2000 to 
August 2001 were associated with the claims file.  An entry, 
dated in November 2000, shows that the veteran was to be seen 
in the gastrointestinal (GI) clinic that month for further 
evaluation of elevated liver enzymes.

The veteran was afforded a VA dermatology examination in 
August 2001.  The veteran complained of itching.  The 
examiner noted that the veteran had been treated in the past 
with triamcinolone and betamethasone.  He was also noted to 
have diabetes.  On physical examination the veteran was noted 
to have a few excoriated folliculitis lesions on his scalp 
and a little bit of seborrhea in his ear canals.  The 
examiner also noted some old healed excoriations on the neck 
area without any involvement of the neck.  He said they were 
all macular and whitish, round, about three or four 
millimeters (mm) in size.  There was no ulceration, crusting, 
or exfoliation.  The veteran was also noted to have a little 
annular lesion that was about two centimeters (cm) in size in 
the left inguinal fold.  There was a little scaling that was 
consistent with tinea.  The examiner also noted some tags on 
the veteran's thighs that he said were caused from the 
veteran's legs rubbing together.  The examiner said there 
were no other significant skin findings.  The diagnoses 
included tinea in the inguinal fold and seborrheic dermatitis 
of the face and scalp.  The examiner said that this amount of 
involvement should not interfere with employment and that the 
veteran was not disabled by the skin disability.

The veteran was also afforded a VA examination for his feet 
and spine in August 2001.  The results from those 
examinations provided no pertinent evidence regarding the 
issues on appeal.

The veteran submitted a claim in October 2001 for service 
connection for a liver disorder, to include as secondary to 
medications used to treat his service-connected disabilities.

The RO wrote to the veteran in May 2002 and informed him of 
the information needed to complete his claim.  The RO also 
informed the veteran of the evidence needed to substantiate 
his claim, what the RO would do in assisting the veteran and 
what action had been taken in the development of his claim at 
that point.

VA records for the period from July 2000 to November 2002 
were associated with the claims file.  An entry dated in July 
2000 noted that the veteran had a slightly elevated LFT.  
Another entry, dated in August 2000, shows that the veteran's 
LFTs were stable from his last visit.  The physician queried 
whether the increased LFTs were due to medication used to 
treat the veteran's gout.  The veteran was seen again in 
September 2001.  The examiner noted that the veteran was last 
seen one year earlier for elevated LFTs.  The examiner 
reported that an ultrasound from a year ago had showed some 
mild fatty liver and borderline hepatosplenomegaly.  There 
was no diagnosis of a liver disorder.  The treatment records 
also contained a number of entries that listed the veteran's 
active outpatient medications.  Included in the medications 
were several prescriptions to treat rashes on the veteran's 
legs, groin, ear, eyebrows and scalp.

The veteran was afforded a VA GI examination in June 2002.  
The veteran did not relate any complaints regarding his 
liver.  On physical examination the examiner reported that 
there was hepatosplenomegaly.  He noted that the results of a 
September 2000 ultrasound were suggestive of fatty 
infiltrative changes of the liver and borderline 
hepatosplenomegaly.  The examiner also noted that the veteran 
had a history of a prior elevation of liver enzymes.  The 
diagnosis was history of elevated liver enzymes with now 
normal enzymes.  The examiner opined that the veteran's 
diverticulitis and liver problems could have been aggravated 
by Indomethacin therapy.  The examiner specifically noted 
that the veteran currently had normal liver function; no 
diagnosis of a liver disorder was made.

The veteran was afforded a VA genitourinary (GU) examination 
in July 2002.  As part of the physical examination the 
examiner reported that the veteran had some raised reddish 
skin lesions on the right upper thigh laterally and also 
posteriorly but not on the left side.  The veteran was also 
said to have a few cobblestone type lesions in the shin area 
which had the appearance of psoriasis but could also be 
diabetic necrobiosis.

The veteran was granted service connection for 
diverticulosis, to include peptic ulcer disease, in October 
2002.  This was based on the June 2002 GI examination opinion 
that the veteran's diverticulosis was aggravated by 
medications used to treat a service-connected disability.  
The veteran was denied service connection for liver disorder 
as no such disorder was shown in service and there was no 
current diagnosis of a liver disorder.

The veteran submitted his notice of disagreement in January 
2003.  The veteran argued that he had elevated LFTs in 
service and again after service and felt that this warranted 
service connection.  He also argued that he met the criteria 
for a 10 percent evaluation for his atopic dermatitis.  He 
said that he did have exfoliation, exudation and itching on 
both legs below the knees.

The veteran's substantive appeal was received in June 2003.  
The veteran again reported that he had affected areas on both 
legs that were several centimeters in size and which itched 
constantly.  He also said that they were unsightly and that 
he had been refused admittance to swimming pools unless the 
areas were covered.  He said he was seeking a 10 percent 
evaluation for his dermatitis.  The veteran also argued that 
he was entitled to service connection for a liver disorder as 
he had elevated LFTs in service and again when he was 
evaluated by VA.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, certain 
chronic diseases, including cirrhosis of the liver, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran was shown to have elevated LFTs during service in 
July 1969.  However, the veteran was not diagnosed with a 
chronic disorder and the October 1969 medical board reported 
that the veteran's laboratory values were within normal 
limits.

There is no evidence of a diagnosis of cirrhosis of the 
liver, at any time, to warrant consideration of a liver 
disorder on a presumptive basis.

The first evidence of any type of a liver problem after 
service is the July 2000 notation in the VA treatment records 
of elevated LFTs, some 30 years after service.  Evaluations 
of the findings did not show that there was any chronic liver 
disorder present.  The veteran's gout medication was 
suspected as a possible cause for elevation of the LFTs but 
no liver disorder was identified.

The June 2002 VA examiner noted the veteran's history of 
elevated LFTs in service and the evaluation of LFTs in 2000.  
He concluded that the veteran's LFTs were now within normal 
limits and did not provide a diagnosis of a current liver 
disorder.  He also opined that the veteran's gout medication 
may have aggravated the veteran's liver but no chronic 
disorder was related to the aggravation.  In fact, the 
examiner indicated that the veteran's liver was functioning 
normally.

The Board notes that the veteran has alleged that he has 
liver disorder because he had elevated LFTs in service and 
again in 2000.  The veteran is competent to testify as to any 
symptoms he may have.  However, as a layperson, the veteran 
is not qualified to offer medical opinions, such as required 
in providing medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The evidence does not show that 
the veteran suffers from any chronic liver disorder that is 
related to service or due to medications used to treat his 
service-connected disabilities.  In fact, the evidence 
affirmatively shows normal liver functioning without 
diagnosis of liver disease.  As such, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection.

B.  Increased Evaluation

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The veteran's atopic dermatitis is rated as 10 percent 
disabling as eczema under Diagnostic Code 7806.  38 C.F.R. § 
4.118 (2002).  Under Diagnostic Code 7806, a 10 percent 
evaluation is warranted where the skin disability is 
productive of exfoliation, exudation or itching involving an 
exposed surface or extensive area.  A 30 percent rating 
requires that the disability be manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement.  
The veteran has argued for a 10 percent rating.

The VA treatment records show that the veteran has been 
prescribed medications to treat symptoms of his atopic 
dermatitis since at least 2001.  The medications are used to 
treat symptoms on his legs, groin, ear, eyebrows and scalp.  
The outpatient records do not record many problems with 
exposed areas but do show continued problems with the legs 
and groin.  The veteran has asserted several times that he 
has a number of spots on his legs that are manifested by 
exudation, exfoliation, and itching.  He said that he has 
been denied access to a swimming pool unless these areas on 
his legs were covered.

The August 2001 VA dermatology examiner said that he was 
going to prescribe a specific shampoo and solution to treat 
the veteran's scalp and the seborrhea on his face and neck.  

The Board finds that the veteran's symptomatology more 
closely approximates the criteria for a 10 percent rating 
under 38 C.F.R. § 7806 (2002).  The veteran has a number of 
areas that are itchy on his legs, groin and head that require 
the continued use of medications and/or creams to treat.  The 
veteran's claim for a 10 percent rating for service-connected 
atopic dermatitis is granted.

The Board has considered the criteria for a 30 percent 
evaluation but there is no evidence of extensive lesions or 
marked disfigurement to warrant the assignment of the higher 
evaluation.  Further, the veteran has expressed his desires 
for a 10 percent evaluation on several occasions.  The 
Board's action above satisfies the veteran's appeal.  In 
other words, this grant of a 10 percent rating is considered 
to be a complete grant of the benefit sought by the veteran 
on appeal for this issue.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  However, as the 
Board's action set forth above constitutes a complete grant 
of the benefit sought on appeal for this issue, there is no 
need to further analyze the evidence in light of the amended 
rating criteria.

III.  Veterans Claims Assistance Act of 2000

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
On August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Except for revisions pertaining to claims to reopen 
based on the submission of new and material evidence, the 
final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629. 

Under the VCAA, VA has a duty to notify the veteran and his 
attorney of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  The purpose of the first notice is to advise the 
veteran of any information, or any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
veteran of the information or evidence that is to be provided 
by the veteran and that which is to be provided by the 
Secretary.  38 U.S.C.A. § 5103(a).  In those cases where 
notice is provided to the veteran, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the veteran's application.  38 U.S.C.A. § 5103(b).  In 
addition, 38 C.F.R. § 3.159(b) details the procedures by 
which VA will carry out its duty to assist by way of 
providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking a compensable evaluation for his 
long-time service-connected atopic dermatitis as well as 
seeking entitlement to service connection for a liver 
disorder.

The veteran submitted his claim for an increased evaluation 
in February 2001.  The RO wrote to the veteran in July 2001 
and informed him of the information needed to complete his 
claim.  The RO also informed the veteran of the evidence 
needed to substantiate his claim, what the RO would do in 
assisting the veteran and what action had been taken in the 
development of his claim at that point.

The veteran's claim was denied in February 2002 with notice 
of the rating action and the basis for the denial provided 
that same month.

The veteran submitted his claim for entitlement to service 
connection for a liver disorder in October 2001.  The RO 
wrote to the veteran in May 2002 and informed him of the 
information needed to complete his claim for service 
connection.  The RO also informed the veteran of the evidence 
needed to substantiate his claim, what the RO would do in 
assisting the veteran and what action had been taken in the 
development of his claim at that point.

The veteran's claim for service connection was denied in 
October 2002.  Notice of the denial and the basis for the 
decision was provided that same month.

The veteran was issued a statement of the case (SOC) in April 
2003 that provided the pertinent provisions of law and 
regulation.  The SOC detailed all of the evidence of record 
and addressed the reasons and bases for the continued denial 
of the veteran's claim.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to establish entitlement to an increased 
evaluation and entitlement to service connection.  The 
veteran was specifically told what was required of him and 
what VA would do.  Consequently, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the RO has 
obtained VA medical records in developing the veteran's 
claim.  The veteran has not indicated any other source of 
medical evidence that could be obtained.  The veteran was 
afforded VA examinations to assess the current status of his 
atopic dermatitis and to provide an opinion in regard to his 
claim for service connection for a liver disorder.  The 
veteran declined any type of hearing.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

Entitlement to service connection for a liver disorder is 
denied.

Entitlement to a 10 percent evaluation for atopic dermatitis 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



